NOT FINAL UNTIL TIME EXPIRES TO FILE REHEARING
                      MOTION AND, IF FILED, DETERMINED


                                           IN THE DISTRICT COURT OF APPEAL

                                           OF FLORIDA

                                           SECOND DISTRICT

ROSEMARY CORINTI a/k/a ROSEMARY )
PEARSON,                        )
                                )
          Appellant,            )
                                )
v.                              )               Case No. 2D16-4394
                                )
BAYVIEW LOAN SERVICING LLC, and )
UNKNOWN TENANTS/OWNERS,         )
                                )
          Appellee.             )
                                           )

Opinion filed April 11, 2018.

Appeal from the Circuit Court for
Hillsborough County; Mark D. Kiser,
Judge.

Mark P. Stopa of Stopa Law Firm,
Tampa, for Appellant.

Melissa A. Giasi of Kass Shuler,
P.A., Tampa; and Alicia R. Whiting-
Bozich of Kass Shuler, P.A., Tampa
(substituted as counsel of record),
for Appellee Bayview Loan Servicing LLC.


No appearance for remaining Appellee.


PER CURIAM.


              Affirmed.
CASANUEVA, KELLY, and CRENSHAW, JJ., Concur.




                                  -2-